Case 8:21-cv-00839-SDM-AAS Document 54 Filed 05/19/21 Page 1 of 20 PageID 2550




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

   STATE OF FLORIDA,

               Plaintiff,

   v.

   XAVIER BECERRA, Secretary of              Case No. 8:21-cv-839-SDM-AAS
   Health and Human Services, in his
   official capacity; HEALTH AND
   HUMAN SERVICES, ROCHELLE
   WALENSKY, Director of the Centers
   for Disease Control and Prevention, in
   her official capacity; CENTERS FOR
   DISEASE         CONTROL          AND
   PREVENTION; The UNITED STATES
   OF AMERICA, et al.

            Defendants.
   _________________________/

  AMICUS CURIAE BRIEF OF THE AMERICAN SOCIETY OF TRAVEL
    ADVISORS IN SUPPORT OF PLAINTIFF’S COMPLAINT FOR
      DECLARATORY AND PRELIMINARY AND PERMANENT
                    INJUNCTIVE RELIEF

        The American Society of Travel Advisors, Inc. (“ASTA”), by and through

 undersigned counsel, submits this amicus curiae brief in support of the State of

 Florida’s Complaint for Declaratory and Preliminary and Permanent Injunctive

 Relief.

 INTRODUCTION

        As a result of the COVID-19 pandemic and the federal government’s

 response to it, the travel agency business in the United States has come to an
Case 8:21-cv-00839-SDM-AAS Document 54 Filed 05/19/21 Page 2 of 20 PageID 2551


                                    State of Florida v. Becerra, et al.
                                    Case No. 8:21-cv-839-SDM-AAS
                                                             Page | 2
  _______________________________________________________

 almost complete halt and has remained there for fifteen months and counting.

 Among any number of pronouncements and directives either discouraging travel

 or prohibiting it outright emanating from the Centers for Disease Control and

 Prevention (CDC) and the U.S. State Department, arguably the most damaging to

 the industry was the CDC’s issuance of a No Sail Order and Suspension of Further

 Embarkation (the “No Sail Order”) for cruise ships. The order, which became

 effective on March 14, 2020, was based on the belief at the time that cruise ship

 travel may continue to introduce, transmit, or spread COVID-19. From the mid-

 March through the end of September 2020, a period of just over six months, the

 suspension of cruise operations resulted in an estimated loss of 518,000 jobs and

 $23 billion in wages worldwide. 1

       While it did not equate to the immediate resumption of cruise line

 operations, the CDC’s replacement of its No Sail Order with a framework for a

 phased resumption of cruise ship operations (the “Conditional Sailing Order” or

 “CSO”) last October was anticipated to be a welcome development and a key

 milestone in the restart of the travel industry. At the time of the announcement of

 the CSO, there was no vaccine widely available, and COVID-19 infection and death

 rates were far higher than they are now. Unfortunately, despite these very



       1 2021 State of the Cruise Industry Outlook, Cruise Lines International Association
 (CLIA), p. 26.
Case 8:21-cv-00839-SDM-AAS Document 54 Filed 05/19/21 Page 3 of 20 PageID 2552


                                    State of Florida v. Becerra, et al.
                                    Case No. 8:21-cv-839-SDM-AAS
                                                             Page | 3
  _______________________________________________________

 encouraging developments, the Defendants took little, if any, substantive action.

 Only now – more than six months after the CSO was announced - has the CDC

 even begun to establish the conditions to permit cruising to safely resume.

       As the national trade association for individual travel advisors and travel

 agencies of all sizes, ASTA is positioned to provide a unique perspective on the

 economic impact the shutdown of cruise travel has had on an entire industry. In

 addition, ASTA has long served as an advocate of the traveling public by, among

 other things, providing its members with training and educational resources to

 better serve their clients and by promulgating and enforcing a strict code of ethics

 that all members pledge to adhere to. Accordingly, this brief will detail the effects

 of the cruise shutdown from the broader viewpoint of the travel advisor industry

 as well as that of travel-oriented consumers whose freedom to travel as they see fit

 has been curtailed in a most unprecedented way due to the Defendants’ response

 to the pandemic.

 ARGUMENT

 I.    DEFENDANTS’ ACTIONS HAVE CAUSED GRAVE ECONOMIC INJURY
       TO THE TRAVEL ADVISOR INDUSTRY NATIONWIDE

       As the largest single distribution channel, travel agencies – whether “brick

 and mortar” retail establishments, home-based businesses, online-only or one of

 many hybrid business models in between – play a critical role in the landscape of

 the U.S. travel and tourism industry. Travel agencies are responsible for the sale of
Case 8:21-cv-00839-SDM-AAS Document 54 Filed 05/19/21 Page 4 of 20 PageID 2553


                                    State of Florida v. Becerra, et al.
                                    Case No. 8:21-cv-839-SDM-AAS
                                                             Page | 4
  _______________________________________________________

 the majority of airline tickets in the U.S. and, of greater relevance to the subject

 matter of this action, are also the primary distributors of cruises. In 2019, travel

 agencies and advisors sold approximately $13 billion worth of cruises in the U.S. –

 representing 66 percent of the total market. 2 At last count, there were close to

 15,000 retail locations in the U.S., employing over 108,000 people, plus an

 additional 60,000 self-employed travel advisors.

        The travel advisor industry is overwhelmingly leisure-focused, with more

 than 82 percent of travel advisors selling, either exclusively or primarily, leisure

 travel. 3 In contrast, less than 18 percent of advisors are exclusively or primarily

 corporate, meaning those advisors who cater to the travel needs of businesses

 where purchases are governed by a formal travel policy. While advisors in this

 latter group were admittedly less materially impacted by the shutdown of cruising

 attributable to the governmental response to the COVID-19 pandemic (though

 equally impacted by the near-total halt in travel bookings generally), fewer than

 one in five advisors nationwide are in this category. And among those advisors in

 the leisure category, 60 percent reported specializing in selling ocean cruises, the



        2  Phocuswright: U.S. Travel Agency Distribution Landscape: 2016-2021. This
 comprehensive report on the travel agency marketplace in the United States provides a
 number of other key data points that underscore the importance of cruise travel to the
 industry as a whole.
         3 “Leisure travel” refers to travel for leisure or personal purposes, while a “leisure

 agency,” according to the Phocuswright methodology, is one in which sales of leisure
 travel comprises at least 70 percent of the agency’s gross sales volume.
Case 8:21-cv-00839-SDM-AAS Document 54 Filed 05/19/21 Page 5 of 20 PageID 2554


                                    State of Florida v. Becerra, et al.
                                    Case No. 8:21-cv-839-SDM-AAS
                                                             Page | 5
  _______________________________________________________

 highest rate among any of the specialties from which survey respondents could

 choose. 4 And among those operating retail storefront agencies, 63 percent – more

 than five out of every eight – claim ocean cruises as their number one specialty.

       The travel agency industry as a whole continues to be heavily reliant on the

 commissions paid by travel suppliers for bookings made by the advisor to his or

 her clients. While most travel suppliers, such hotel chains, car rental companies,

 tour operators and, to a lesser extent, the airlines, pay advisors commissions on

 the sale of travel, leisure agencies are particularly reliant upon the sale of cruises.

 There are two primary reasons for this.

       First, the percentage of the transaction price paid in connection with a

 booking, i.e., the commission rate, is generally higher for cruises than for other

 forms of travel. Among those advisors reporting the receipt of commission income

 from cruises, the average commission rate was 15 percent. 5 This compared quite

 favorably with the average rates received in connection with hotel, air ticket, car

 rental and rail bookings, which stood at 10 percent, 7 percent, 6 percent and 5

 percent, respectively. 6 Based on 2018 data, the average price paid per traveler for

 an ocean cruise booking, exclusive of any onboard spending, was $1,217, resulting




       4 Id.at 45.
       5 2013 Financial Benchmarking, American Society of Travel Agents, p. 36.
       6 Id.
Case 8:21-cv-00839-SDM-AAS Document 54 Filed 05/19/21 Page 6 of 20 PageID 2555


                                    State of Florida v. Becerra, et al.
                                    Case No. 8:21-cv-839-SDM-AAS
                                                             Page | 6
  _______________________________________________________

 in an average commission of $223. 7

       Second, the typical leisure agent books more cruises than any other single

 travel product. According to a 2020 survey by travel advisor website Host Agency

 Reviews, cruises – specifically, ocean cruises – have been the top-selling product

 four years running with, between 32 percent and 41 percent of the survey

 respondents stating that cruises were their number one product between 2016 and

 2019. 8 In addition, nearly all of the major cruise lines offer travel advisors and

 travel agencies incentives when certain sales volume or sales growth targets are

 achieved. These incentives, often referred to in the industry as bonus commissions

 or overrides, typically range from 0.5 percent to 2.0 percent or more.

       To lessen to a certain extent their reliance on commissions paid by suppliers,

 some leisure agencies charge service or consultation fees to their clients for

 assisting them with the trip planning and booking processes.         However, the

 number of those doing so is relatively small, with only about 18 percent reporting

 that they did. 9 Similarly, few advisors – only about nine percent – elect to mark

 up the price of the travel they sell to their clients as a means of generating

 additional income, meaning that the commission remains the predominant source


       7        https://cruisemarketwatch.com/financial-breakdown-of-typical-cruiser/
 (accessed May 3, 2021).
        8    The    Hosted      Travel    Agent     Longitudinal    Report,    2020,
 https://hostagencyreviews.com/blog/host-travel-agent-longitudinal-report-2020
 (accessed May 3, 2021).
        9 Phocuswright: U.S. Travel Agency Distribution Landscape: 2016-2021, p. 51.
Case 8:21-cv-00839-SDM-AAS Document 54 Filed 05/19/21 Page 7 of 20 PageID 2556


                                    State of Florida v. Becerra, et al.
                                    Case No. 8:21-cv-839-SDM-AAS
                                                             Page | 7
  _______________________________________________________

 of business income for the overwhelming number of leisure agencies. 10 The

 foregoing statistics make evident that the operation of the cruise industry is vital

 to the financial health of the travel agency sector.

       It is no exaggeration to state that the effects of the Defendants’ actions with

 respect to the travel and tourism industry have been devastating. Indeed, few if any

 sectors of the American economy have been as hard hit by the COVID-19 pandemic

 as travel has, and the suspension of cruise operations in the U.S. has been a key

 factor in the decimation of the travel agency sector in particular. ASTA member

 surveys conducted last August revealed that business income of 94.3 percent of

 agencies - nearly 19 out of every 20 - was down at least 75 percent as compared

 with 2019.    Further, even factoring in the financial relief made available to

 businesses generally under the CARES Act 11 and successor legislation, close to 64

 percent of travel agencies surveyed have laid off at least half their staff. All told, 73

 percent of ASTA members predicted they would be out of business within six

 months if travel did not meaningfully improve or additional federal relief was not

 made available. 12

       Moreover, while the travel industry appears poised for a strong recovery



       10 Id.
       11 Coronavirus Aid, Relief, and Economic Security Act (P.L. 116-136).
       12 American Society of Travel Advisors (2020, August 6). Over Seventy Percent of

 Travel Agencies Will Be Out of Business in Six Months or Less Without Additional
 Federal Relief [Press release].
Case 8:21-cv-00839-SDM-AAS Document 54 Filed 05/19/21 Page 8 of 20 PageID 2557


                                    State of Florida v. Becerra, et al.
                                    Case No. 8:21-cv-839-SDM-AAS
                                                             Page | 8
  _______________________________________________________

 once COVID-19 abates given the pent-up consumer demand for travel, that

 optimism is tempered in recognition of the fact that economic recovery for travel

 advisors will lag that of the industry as a whole by months, if not a year or more.

 Indeed, 62 percent of respondents to an ASTA survey earlier this year expected

 business income to lag the return of travel bookings by at least six months. This is

 because travel suppliers – cruise lines, in addition to hoteliers, tour operators,

 airlines, and others – do not issue full commission payments to the booking

 agencies until their clients have actually completed their travel, which could be,

 and often is, many months if not a year or more later. As such, a sale made today

 often generates no immediate income for the agency despite the effort the advisor

 expended on behalf of the traveler.

       Worse, should the previously booked client for whatever reason be unable to

 travel, in many cases the commission is lost in its entirety, this despite the fact that

 the advisor has already delivered to the supplier a client ready, willing and able

 buyer on the seller’s terms and would therefore be entitled to receive the

 commission under the prevailing common-law rule. 13               As the governmental

 response to the pandemic caused nearly all cruise itineraries to be cancelled

 beginning in mid-March 2020, this is exactly what happened on an unprecedented




       13   See, e.g., Strout Farm Agency v. Hollingsworth, 92 Fla. 673, 110 So. 267 (1926).
Case 8:21-cv-00839-SDM-AAS Document 54 Filed 05/19/21 Page 9 of 20 PageID 2558


                                    State of Florida v. Becerra, et al.
                                    Case No. 8:21-cv-839-SDM-AAS
                                                             Page | 9
  _______________________________________________________

 scale, and to date advisors still await commissions in connection with sales made

 months, and in some cases years, before the shutdown.

       And while new business and the revenue associated with it came to a

 standstill, the work did not. Ironically, advisors have been busier than ever,

 working around the clock to accommodate clients whose plans were unexpectedly

 disrupted and needed assistance with rebooking travel, in some cases multiple

 times, and securing refunds from suppliers. This is the situation most travel

 advisors find themselves in today – working harder than ever before but essentially

 without pay.

       A final point we wish to emphasize with respect to the economic impact of

 cruise industry lockdown is its disproportionate effect on small, female-owned

 business enterprises. This is a function of the industry’s demographics, as the

 typical travel advisor today is a female over the age of 55 whose travel bookings are

 predominantly leisure. A substantial percentage of advisors today are home-

 based, and their numbers are growing, although the more familiar traditional

 storefront retail agencies are still well represented. Fully 98 percent of travel

 agencies are classified as small businesses according to the Small Business

 Administration’s standards.     It is respectfully submitted that of all of the

 stakeholders impacted by the Defendants’ actions, it is these business owners who

 are the least equipped to weather the continued shutdown of the cruise industry.
Case 8:21-cv-00839-SDM-AAS Document 54 Filed 05/19/21 Page 10 of 20 PageID 2559


                                    State of Florida v. Becerra, et al.
                                    Case No. 8:21-cv-839-SDM-AAS
                                                            Page | 10
  _______________________________________________________

 II.    DEFENDANTS’ ACTIONS HAVE HAD A SUBSTANTIAL ADVERSE
        IMPACT ON THE PUBLIC AND INFRINGES UPON THE RIGHT TO
        TRAVEL

        A preliminary and/or permanent injunction enjoining the Defendants from

 enforcing the Conditional Sailing Order would be consistent with the public

 interest insofar as it has already been established that cruising can be conducted

 safely with reasonable health protocols in place. Since September 2020, cruise

 ships have resumed sailings in several major markets outside of the United States.

 In that time, over 400,000 passengers have cruised in Europe, Asia and the South

 Pacific, with fewer than 50 reported coronavirus cases, an exceedingly low

 infection rate, and no fatalities. 14

        While the State of Florida will have the burden of establishing that the

 injunction, if issued, will “not be adverse to the public interest,” 15 it is respectfully

 submitted that this burden can be sustained given the demonstrated effectiveness

 of these protocols in conjunction with the substantial reduction in COVID-19

 infection and mortality rates that has been observed over the past several months.

 The widespread availability of effective COVID-19 vaccines, coupled with higher-

 than-anticipated vaccination rates nationwide, are additional factors weighing

 heavily in favor of enjoining Defendants from continuing to enforce the CSO.


        14 Cruise Lines Ready to Sail Again in the United States, Cruise Lines International

 Association, press release (March 24, 2021).
       15 Siegel v. LePore, 234 F.3d 1163, 1176 (11th Cir. 2000).
Case 8:21-cv-00839-SDM-AAS Document 54 Filed 05/19/21 Page 11 of 20 PageID 2560


                                    State of Florida v. Becerra, et al.
                                    Case No. 8:21-cv-839-SDM-AAS
                                                             Page | 11
  _______________________________________________________

        Moreover, allowing the CSO to stand indefinitely deprives American citizens

 of their right to travel freely. The U.S. Supreme Court has long recognized the

 existence of a fundamental right to travel, though the precise origin of this right is

 not altogether clear in the absence of express language affirming such a right

 within the Constitution itself. As expressed by the Court in Saenz v. Roe,

              The word “travel” is not found in the text of the Constitution.
              Yet the “constitutional right to travel from one State to another”
              is firmly embedded in our jurisprudence. Indeed, as Justice
              Stewart reminded us in Shapiro v. Thompson, the right is so
              important that it is “assertable against private interference as
              well as governmental action . . . a virtually unconditional
              personal right, guaranteed by the Constitution to us all.” 16

        Where the Supreme Court recognizes a right as fundamental, it is entitled to

 a high degree of protection from encroachment by the government. Specifically,

 in assessing the validity of governmental actions challenged on the basis of an

 alleged infringement of a fundamental right “explicitly or implicitly protected by

 the Constitution,” courts will apply the strict scrutiny standard. 17 Under this

 standard of review, it is well established that for a governmental action to be

 upheld, the government must demonstrate that:                   i) it has a compelling

 governmental interest and ii) the law is narrowly tailored to further that interest. 18



        16   Saenz v. Roe, 526 U.S. 489 (1999) (internal citations omitted).
        17   San Antonio Indep. Sch. Dist. v. Rodriguez, 411 U.S. 1, 17, 93 S. Ct. 1278, 1288
 (1973).
        18 Parents Involved in Cmty. Sch. v. Seattle Sch. Dist. No. 1, 551 U.S. 701, 783, 127
 S. Ct. 2738, 2789 (2007).
Case 8:21-cv-00839-SDM-AAS Document 54 Filed 05/19/21 Page 12 of 20 PageID 2561


                                    State of Florida v. Becerra, et al.
                                    Case No. 8:21-cv-839-SDM-AAS
                                                            Page | 12
  _______________________________________________________

       And while admittedly the leading cases amplifying the fundamental nature

 of the right to travel focus on restrictions implemented by governments at the state

 level, there is no logical basis to exclude actions of the federal government, such as

 those at issue here, from the strict scrutiny analysis. Indeed, strict scrutiny review

 seems particularly appropriate here insofar as the Defendants are Executive

 Branch agencies that have not been vested with any legislative authority under

 Article I of the Constitution and as such are largely unaccountable to voters for

 their deeds. In contrast, the actions taken by state governments in response to

 COVID-19 and earlier public health emergencies are typically grounded in the

 general police power vested in the states under the Tenth Amendment, and as such

 can point to a clear constitutional basis.

       Having established that the right to travel has been recognized as a

 fundamental right, and that strict scrutiny review is applicable, it follows then that

 the abridgment of that right by the Defendants’ policies in response to the COVID-

 19 pandemic – which again resulted in the shutdown of an entire industry for well

 over a year – must not be upheld unless they can establish both a compelling

 interest and that the action taken was narrowly tailored to advance that interest.

 To satisfy the “narrowly tailored” element of the test, courts will generally require
Case 8:21-cv-00839-SDM-AAS Document 54 Filed 05/19/21 Page 13 of 20 PageID 2562


                                    State of Florida v. Becerra, et al.
                                    Case No. 8:21-cv-839-SDM-AAS
                                                            Page | 13
  _______________________________________________________

 the government to show that it adopted the least restrictive means available to

 further the compelling interest. 19

       To be fair, most observers would find the necessity of containing a global

 contagion to constitute a compelling governmental interest, at least with respect to

 the situation as it existed in the very early stages of the COVID-19 pandemic in the

 United States. 20 Indeed, in the weeks immediately following the CDC’s

 announcement of the No Sail Order in March 2020, the number of reported new

 COVID-19 cases in the U.S. rose sharply.            The statistics, coupled with the

 uncertainty and fear surrounding the pandemic situation at the time and,

 significantly, the lack of a vaccine, arguably could support a finding that the

 Defendants had a compelling interest to protect that justified taking drastic action.

       That being said, however, the public health situation in the United States has

 improved dramatically in the fifteen months since the No Sail Order first went into

 effect. By the CDC’s own accounting, since its peak in early January 2021, the

 number of reported new cases has been in a virtual freefall, with the seven-day




       19  Doe v. Reed, 561 U.S. 186, 232, 130 S. Ct. 2811, 2839 (2010), quoting Buckley v.
 American Constitutional Law Foundation, Inc., 525 U.S. 182, 206, 119 S. Ct. 636, 142
 (1999).
         20 For a general discussion of the impact of federal and state coronavirus-related

 restrictions on the right to travel, see Travel Restrictions During Coronavirus, Harvard
 Law: COVID 19 and the Law, https://covidseries.law.harvard.edu/travel-restrictions-
 during-coronavirus/ (accessed May 4, 2021).
Case 8:21-cv-00839-SDM-AAS Document 54 Filed 05/19/21 Page 14 of 20 PageID 2563


                                    State of Florida v. Becerra, et al.
                                    Case No. 8:21-cv-839-SDM-AAS
                                                            Page | 14
  _______________________________________________________

 moving average of such cases down nearly 81 percent over that timeframe. 21 This

 drastic improvement is, of course, attributable in no small measure to the

 development and widespread distribution of several effective COVID-19 vaccines,

 none of which existed at this time last year. So, to the extent that the government

 may have previously had a compelling interest in taking extreme action to protect

 public health, which is clearly no longer the case.

       Even assuming, arguendo, that this Court should find that the Defendants

 had and still have a compelling governmental interest, they will be unable to

 demonstrate that they used the less restrictive means to achieve their expressed

 public health objectives. To the contrary, any number of less-restrictive means to

 achieve the same ends were, and are, available. In lieu of the total suspension of

 cruise travel, the CDC could have, for example, permitted cruise lines to operate at

 25 percent of capacity or whatever other percentage of capacity it deemed

 appropriate. Alternatively, passengers could have been required to provide a

 negative COVID-19 test result in order to board the ship or, if that was not deemed

 sufficient, to present proof of vaccination prior to boarding. Similarly, the CDC

 could have required daily temperature checks of all cruise passengers, with those

 exhibiting any concerning symptoms to be quarantined for the duration of the


       21The seven-day moving average of reported new cases was 249,669 on January 8
 and      was    47,603      on      May      4.     https://covid.cdc.gov/covid-data-
 tracker/#trends_dailytrendscases (accessed May 6, 2021).
Case 8:21-cv-00839-SDM-AAS Document 54 Filed 05/19/21 Page 15 of 20 PageID 2564


                                    State of Florida v. Becerra, et al.
                                    Case No. 8:21-cv-839-SDM-AAS
                                                            Page | 15
  _______________________________________________________

 cruise. Apart from passenger screening, compliance with specific on-board social

 distancing or sanitation protocols could also have been mandated as a condition of

 sailing. It is beyond dispute that all of these actions are effective in combating the

 spread of COVID-19, as airlines, hotels, theme parks, restaurants, and businesses

 in scores of other industries have all safely resumed operations utilizing these

 measures. Because the Defendants cannot show that they adopted the least

 restrictive means available to further their legitimate public health interests, their

 actions cannot satisfy strict scrutiny and Plaintiff is therefore entitled to the relief

 it seeks.

        It must be stressed that the denial of the right to travel via cruise ship that

 has been occasioned by the Defendants’ actions is anything but theoretical, as a

 substantial percentage of consumers are ready and willing to resume travel,

 including cruising, again immediately.        According to public opinion insights

 gleaned from the April 12, 2021 “Back-to-Normal Barometer” 22 survey, fully 23

 percent of respondents stated that they had taken a trip at least fifty miles from

 home that included an overnight hotel stay within the past month. Similarly, 20


        22Bonjean, Ron, et al. (2021). Back-to-Normal Barometer: Are We There Yet?
 The Back-to-Normal Barometer consists of a series of public opinion surveys intended to
 gauge consumer sentiment with respect to a wide variety of issues relating to the
 disruption caused by the COVID-19 pandemic. Approximately two such surveys are
 fielded each month, beginning midway through last year. The use of multiple surveys
 asking the same questions permits the researchers to identify emerging trends in public
 opinion as it pertains to activities impacted by the pandemic, including travel, among
 other things.
Case 8:21-cv-00839-SDM-AAS Document 54 Filed 05/19/21 Page 16 of 20 PageID 2565


                                    State of Florida v. Becerra, et al.
                                    Case No. 8:21-cv-839-SDM-AAS
                                                            Page | 16
  _______________________________________________________

 percent – one in five – consumers reported having taken a commercial airline

 flight over the same period, while one-third indicated that they planned to take a

 vacation by June 2021. 23 And even before the COVID vaccines began to be

 distributed in earnest in early 2021, consumers were already expressing a longing

 for travel outside the U.S. 53 percent of respondents to the December 2020 Back-

 to-Normal survey indicated that they “strongly” agreed or “somewhat” agreed with

 the statement that their desire to travel internationally is greater now than it was

 prior to the pandemic. 24

       With respect to cruise travel specifically, a solid majority of Back-to-Normal

 respondents stated that they are “ready to go” on a cruise vacation now. While the

 percentage of consumers stating that that response reflects their current point of

 view has fluctuated between 51 percent and 78 percent in the first four months of

 2021, it is interesting to note that the number has been at or above 50 percent in

 every iteration of the survey since late July 2020. 25 These numbers can only be

 expected to continue to rise as an ever-greater share of the U.S. population

 becomes fully vaccinated against COVID.

       Moreover, it appears that most consumers do not believe that the CDC’s

 action in singling out cruise travel for continued lockdown is warranted by the


       23 Id. at 9.
       24 Id. at 42.
       25 Id. at 36.
Case 8:21-cv-00839-SDM-AAS Document 54 Filed 05/19/21 Page 17 of 20 PageID 2566


                                    State of Florida v. Becerra, et al.
                                    Case No. 8:21-cv-839-SDM-AAS
                                                            Page | 17
  _______________________________________________________

 actual health risks presented. Indeed, more than half of the consumers responding

 to the most recent survey agreed with the statement that “the cruise industry is

 being unjustifiably punished by the extension of the no-sail order to November of

 2021.” 26 This is, frankly, unsurprising given that in late April the CDC lifted testing

 and quarantine requirements for fully vaccinated persons traveling domestically

 but declined to issue corresponding guidance to permit cruising to resume. 27 It

 strains credulity to announce that that fully vaccinated persons “can travel safely

 within the United States” while at the same time maintain that all cruising,

 regardless of what precautions may be taken, continues to pose an unacceptable

 risk to public health and safety. And having failed to disclose the existence of any

 defensible scientific rationale for the disparate treatment, it is not unreasonable

 for one to conclude that there is none.

 CONCLUSION

         For the foregoing reasons, American Society of Travel Advisors, Inc.

 respectfully requests that the relief Plaintiff seeks in its complaint should be

 granted, along with such other and further relief as the Court deems equitable and

 just.




          Id. at 46.
         26

          https://www.cdc.gov/coronavirus/2019-ncov/travelers/travel-during-
         27

 covid19.html (accessed May 5, 2021).
Case 8:21-cv-00839-SDM-AAS Document 54 Filed 05/19/21 Page 18 of 20 PageID 2567


                                    State of Florida v. Becerra, et al.
                                    Case No. 8:21-cv-839-SDM-AAS
                                                            Page | 18
  _______________________________________________________

                          CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 19th day of May 2021, the foregoing
 document was filed via electronic filing using the CM/ECF system, which sent e-
 mail notification of such filing to all CM/ECF participants and via electronic mail
 on all counsel or parties of record on the attached Service List.

                                          Respectfully submitted,

                                    By:     /S/ Eric J. Stockel     .


                                          ERIC J. STOCKEL, ESQUIRE
                                          Florida Bar No. 188905
                                          EStockel@sbsblaw.com
                                          SCHOUEST, BAMDAS, SOSHEA &
                                          BENMAIER, PLLC
                                          Local Counsel for ASTA
                                          750 Park of Commerce Boulevard
                                          Suite 301
                                          Boca Raton, FL 33487
                                          (561) 990-1699 – Phone
                                          (561) 283-3383 – Facsimile

                                          - and -

                                          PETER. N. LOBASSO, ESQUIRE (pro
                                          hac vice)
                                          Virginia Bar No. 66348
                                          plobasso@asta.org
                                          American Society of Travel Advisors,
                                          Inc.
                                          675 N. Washington Street, Suite 490
                                          Alexandria, VA 22314
                                          Telephone: (703) 739-6854
                                          Facsimile: (703) 684-8319
Case 8:21-cv-00839-SDM-AAS Document 54 Filed 05/19/21 Page 19 of 20 PageID 2568


                                    State of Florida v. Becerra, et al.
                                    Case No. 8:21-cv-839-SDM-AAS
                                                            Page | 19
  _______________________________________________________

                                  SERVICE LIST

       United States District Court for the Middle District of Florida

                       State of Florida v. Becerra, et al.

                        Case No. 8:21-cv-839-SDM-AAS

James Hamilton Percival, II, Esq.          Amy Powell, Esq.
Anita J. Patel, Esq.                       DOJ-Civ
Jason H. Hilborn, Esq.                     150 Fayetteville St., Suite 2100
Office of the Florida Attorney General     Raleigh, NC 27601
PL-01, The Capitol                         Email: amy.powell@usdoj.gov,
Tallahassee, FL 32399                      eric.beckenhauer@usdoj.gov and
Emails:                                    liam.c.holland@usdoj.gov
James.percival@myfloridalegal.com,
Anita.Patel@myfloridalegal.com, and        Attorney for Defendants Xavier
jason.hilborn@myfloridalegal.com           Becerra, Department of Health and
                                           Human Services, Rochelle Walensky,
Attorneys for Plaintiff State of Florida   Centers for Disease Control and
____________________________               Prevention and United States of
                                           America
                                           ____________________________
David S. Harvey , Jr., Esq.
Lewis Brisbois Bisgaard & Smith            Edward Wenger, Esq.
401 E. Jackson Street Suite 3400           Hopping, Green & Sams
Tampa, FL 33602                            119 S. Monroe St., Suite 300
Email: david.harvey@lewisbrisbois.com      Tallahassee, FL 32301-1591
                                           Email: edw@hgslaw.com
Kimberly Fuchs
Office of the Attorney General of Texas    Jessica M. Alloway, Esq.
Administrative Law Division                State of Alaska
300 W. 15th Street                         1031 W. 4th Avenue, Ste 200
Austin, TX 78701                           Anchorage, AK 99501
Email: kimberly.fuchs@oag.texas.gov        Email: jessie.alloway@alaska.gov

Ryan G. Kercher                            Lael A. Harrison, Esq.
Office of the Attorney General             State of Alaska
PO Box 12548, Capital Station (MC 019)     P.O. Box 110300
Austin, TX 78711                           Juneau, AK 99811
Case 8:21-cv-00839-SDM-AAS Document 54 Filed 05/19/21 Page 20 of 20 PageID 2569


                                    State of Florida v. Becerra, et al.
                                    Case No. 8:21-cv-839-SDM-AAS
                                                            Page | 20
  _______________________________________________________

Email: ryan.kercher@oag.texas.gov         Email: lael.harrison@alaska.gov

Attorneys for Intervenor State of Texas   Attorneys for Intervenor State of
____________________________              Alaska

Marc S. Young, Esq.
PO Box 1693
Sealy, TX 77474
Email: marc.young.pe@gmail.com
Pro se
